1
2
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 COLT INTERNATIONAL                  Case No. 2:16-cv-03040 AB (JEMx)
   CLOTHING INC. dba COLT LED, a
13 California corporation,,
                                       JUDGMENT UNDER RULE 54(b)
14              Plaintiff,             AS TO ALL CLAIMS BETWEEN
                                       PLAINTIFF COLT
15        v.                           INTERNATIONAL AND
                                       DEFENDANT CINELEASE
16 QUASAR SCIENCE, LLC, a California
   limited liability company; and
17 CINELEASE, INC, a Nevada
   corporation,
18
                 Defendant.
19
20
     And Related Counter-Claims
21
22
23
24
25
26
27
28
 1         WHEREAS, on May 3, 2016, Plaintiff Colt Industries, Inc. (“Colt”) filed a
 2 Complaint (“Plaintiff’s Complaint”) for patent infringement, induced patent
 3 infringement and contributory patent infringement, alleging that Defendants
 4 Cinelease, Inc. (“Cinelease”) and Quasar Science, LLC (“Quasar”) infringed United
 5 States Patent No. 9,239,134;
 6         WHEREAS, on June 8, 2016, Cinelease filed a Counterclaim (“Cinelease’s
 7 Counterclaim”) consisting of two counts, requesting a judgment of non-infringement
 8 (Count 1) and invalidity (Count 2);
 9         WHEREAS, on July 31, 2018, Cinelease filed a Motion for Summary
10 Judgment that all claims of Patent No. 9,239,134 were invalid;
11         WHEREAS, on September 27, 2019, this Court issued an Order granting that
12 Motion for Summary Judgment and holding that all claims of United States Patent
13 No. 9,239,134 were invalid; and
14         WHEREAS, this Court finds under F.R.Civ.P. 54(b) that there is no just
15 reason for delay in entering final judgment in favor of Cinelease and against Colt
16 (on all counts of Plaintiff’s Complaint and on all counts of Cinelease’s
17 Counterclaim), and therefore expressly so directs.
18 IT IS HEREBY ORDERED AND ADJUDGED THAT:
19         Final judgment is entered in favor of Defendant Cinelease, Inc. and against
20 Plaintiff Colt Industries, Inc. on all counts of Plaintiff’s Complaint and Cinelease’s
21 Counterclaim.
22
23 Dated: November 26, 2019
24
25
26
27                                     The Hon. André Birotte, Jr.
                                       UNITED STATES DISTRICT COURT JUDGE
28

                                               2
